Matter of Kassierma Earline J. (Kim J.) (2015 NY Slip Op 03937)





Matter of Kassierma Earline J. (Kim J.)


2015 NY Slip Op 03937


Decided on May 7, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2015

Friedman, J.P., Acosta, Richter, Gische, JJ.


15040B 15040A 15040

[*1] In re Kassierma Earline J., etc., and Others, Dependent Children Under the Age of Eighteen Years, etc.,
andKim J., etc., Respondent-Appellant, Graham-Windham Services to Families and Children, Petitioner-Respondent.


Law Offices of Randall S. Carmel, Syosset (Randall S. Carmel of counsel), for appellant.
Ralph R. Carrieri, Mineola, for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Judith Stern of counsel), attorney for the children.

Orders, Family Court, Bronx County (Linda Tally, J.), entered on or about November 25, 2013, which, inter alia, upon a finding that respondent mother suffers from a mental illness, terminated the mother's parental rights to the subject children, and transferred custody and guardianship of the children to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
The finding that the mother suffers from a mental illness that impairs her ability to properly care for the children presently and for the foreseeable future was supported by clear and convincing evidence (see Social Services Law § 384-b[4][c]; [6][a]). The testimony and evaluation report of the psychologist showed that the mother was provisionally diagnosed with schizophrenia and bipolar disorder, and possibly with schizoaffective disorder, post-traumatic stress disorder and cannabis abuse. The psychologist opined, based on the mother's extensive psychiatric history and medical records, that the condition was chronic, and included auditory and visual hallucinations, paranoid ideation and disorganized thinking. She was also not consistently compliant with medication and treatment, and lacked insight into her illness (see Matter of Roberto A. [Altagracia A.], 73 AD3d 501 [1st Dept 2010], lv denied 15 NY3d 703 [2010]; Matter of Robert K., 56 AD3d 353 [1st Dept 2008], lv denied 12 NY3d 704 [2009]; Matter of Aridyse Ashley J., 242 AD2d 438 [1st Dept 1997], lv denied 91 NY2d 803 [1997]).
A separate dispositional hearing was not required to terminate the mother's parental rights, and the record supports the court's determination that this disposition was in the best [*2]interests of the children (see Matter of Joyce T., 65 NY2d 39, 49 [1985]; Matter of Jeremiah M. [Sabrina Ann M.], 109 AD3d 736, 737 [1st Dept 2013], lv denied 22 NY3d 856 [2013]).
We have considered the mother's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 7, 2015
CLERK